Name: Commission Implementing Decision (EU) 2016/2018 of 15 November 2016 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2016) 7232)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  economic geography
 Date Published: 2016-11-18

 18.11.2016 EN Official Journal of the European Union L 312/26 COMMISSION IMPLEMENTING DECISION (EU) 2016/2018 of 15 November 2016 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2016) 7232) (Only the Bulgarian, Danish, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Maltese, Latvian, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish, Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (3). (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 1 September 2016, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, Hungary, the Republic of Malta, the Kingdom of Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 15 November 2016. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (3) Ares(2016)6109155, 25.10.2016. ANNEX Decision: 52 Budget Item: 05040501 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LV Cross Compliance 2009 Reimbursement following judgment in case T-661/14 FLAT RATE 5,00 % EUR 212 566,45 0,00 212 566,45 Cross Compliance 2010 Reimbursement following judgment in case T-661/14 FLAT RATE 2,00 % EUR 92 731,87 0,00 92 731,87 Cross Compliance 2010 Reimbursement following judgment in case T-661/14 FLAT RATE 5,00 % EUR  1 146,35 0,00  1 146,35 Cross Compliance 2011 Reimbursement following judgment in case T-661/14 FLAT RATE 2,00 % EUR  249,48 0,00  249,48 Cross Compliance 2011 Reimbursement following judgment in case T-661/14 FLAT RATE 5,00 % EUR  425,78 0,00  425,78 Cross Compliance 2012 Reimbursement following judgment in case T-661/14 FLAT RATE 2,00 % EUR  106,22 0,00  106,22 Cross Compliance 2012 Reimbursement following judgment in case T-661/14 FLAT RATE 5,00 % EUR  183,03 0,00  183,03 Total LV: EUR 303 187,46 0,00 303 187,46 Currency Amount Deductions Financial Impact EUR 303 187,46 0,00 303 187,46 Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Entitlements 2008 Reimbursement following judgment in case T-107/14 FLAT RATE 10,00 % EUR 9 935 755,68 4 967 877,84 4 967 877,84 Entitlements 2009 Reimbursement following judgment in case T-107/14 FLAT RATE 10,00 % EUR 9 739 243,02 0,00 9 739 243,02 Entitlements 2010 Reimbursement following judgment in case T-107/14 FLAT RATE 10,00 % EUR 9 691 976,36 0,00 9 691 976,36 Total GR: EUR 29 366 975,06 4 967 877,84 24 399 097,22 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LV Cross Compliance 2009 Reimbursement following judgment in case T-661/14 FLAT RATE 5,00 % EUR 254 163,51 0,00 254 163,51 Cross Compliance 2010 Reimbursement following judgment in case T-661/14 FLAT RATE 2,00 % EUR 181 777,79 0,00 181 777,79 Cross Compliance 2010 Reimbursement following judgment in case T-661/14 FLAT RATE 5,00 % EUR 179,81 0,00 179,81 Cross Compliance 2011 Reimbursement following judgment in case T-661/14 FLAT RATE 2,00 % EUR 100,05 0,00 100,05 Cross Compliance 2011 Reimbursement following judgment in case T-661/14 FLAT RATE 5,00 % EUR  14,86 0,00  14,86 Cross Compliance 2012 Reimbursement following judgment in case T-661/14 FLAT RATE 2,00 % EUR 0,19 0,00 0,19 Total LV: EUR 436 206,49 0,00 436 206,49 Currency Amount Deductions Financial Impact EUR 29 803 181,55 4 967 877,84 24 835 303,71 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Fruit and Vegetables  Operational Programmes 2012 Assets located outside the POs premises or holdings ONE OFF EUR  1 909 582,50 0,00  1 909 582,50 Fruit and Vegetables  Operational Programmes 2013 Assets located outside the POs premises or holdings ONE OFF EUR  1 864 938,19 0,00  1 864 938,19 Fruit and Vegetables  Operational Programmes 2012 Ineligible staff costs ONE OFF EUR  39 738,41 0,00  39 738,41 Fruit and Vegetables  Operational Programmes 2013 Ineligible staff costs ONE OFF EUR  41 174,87 0,00  41 174,87 Irregularities 2012 Non-accrued/reported interest and delays in the recovery procedure ONE OFF EUR  24 231,03 0,00  24 231,03 Fruit and Vegetables  Operational Programmes 2012 Unduly recognised POs ONE OFF EUR  498 721,65 0,00  498 721,65 Fruit and Vegetables  Operational Programmes 2013 Unduly recognised POs ONE OFF EUR  899 392,44 0,00  899 392,44 Fruit and Vegetables  Operational programmes incl withdrawals 2014 Unduly recognised POs ONE OFF EUR  915 136,70 0,00  915 136,70 Fruit and Vegetables  Operational Programmes 2012 Weaknesses in key control FY2012-3 FLAT RATE 10,00 % EUR  559 871,49  244 804,26  315 067,23 Fruit and Vegetables  Operational Programmes 2013 Weaknesses in key control FY2012-3 FLAT RATE 10,00 % EUR  776 598,77  280 550,55  496 048,22 Fruit and Vegetables  Operational programmes incl withdrawals 2014 Weakness in key controls FY 2014 only FLAT RATE 10,00 % EUR  882 206,97 0,00  882 206,97 Total AT: EUR  8 411 593,02  525 354,81  7 886 238,21 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Cross Compliance 2013 Application of tolerances and leniency of the sanctioning system  CY 2012 ONE OFF EUR  43 418,70  86,84  43 331,86 Cross Compliance 2014 Application of tolerances and leniency of the sanctioning system  CY 2013 ONE OFF EUR  87 826,17  175,65  87 650,52 Cross Compliance 2015 Application of tolerances and leniency of the sanctioning system  CY 2014 ONE OFF EUR  37 343,34  74,68  37 268,66 Cross Compliance 2013 Limited scope of checks of SMRs 1, 2, 4 and 5  No follow-up of minor non-compliances  Deficient risk analysis for checks by veterinary services  CY 2012 FLAT RATE 2,00 % EUR  598 444,65  256,81  598 187,84 Cross Compliance 2014 Limited scope of checks of SMRs 1, 2, 4 and 5  No follow-up of minor non-compliances  Deficient risk analysis for checks by veterinary services  CY 2012 FLAT RATE 2,00 % EUR  193,80 0,00  193,80 Cross Compliance 2014 Limited scope of checks of SMRs 1, 2, 4 and 5  No follow-up of minor non-compliances  Deficient risk analysis for checks by veterinary services  CY 2013 FLAT RATE 2,00 % EUR  582 487,99 0,00  582 487,99 Cross Compliance 2015 Limited scope of checks of SMRs 1, 2, 4 and 5  No follow-up of minor non-compliances  Deficient risk analysis for checks by veterinary services  CY 2014 FLAT RATE 10,00 % EUR  569 653,02 0,00  569 653,02 Total BE: EUR  1 919 367,67  593,98  1 918 773,69 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2014 Financial errors identified by the Certification Body ONE OFF EUR  6 121,69 0,00  6 121,69 Certification 2014 Financial errors identified by the Certification Body ONE OFF EUR  2 397,36 0,00  2 397,36 Decoupled Direct Aids 2015 Weakness in the LPIS-GIS  Performance of crosschecks to establish eligibility of the parcel declared (key control) ONE OFF EUR  65 880,00 0,00  65 880,00 Decoupled Direct Aids 2016 Weakness in the LPIS-GIS  Performance of crosschecks to establish eligibility of the parcel declared (key control) ONE OFF EUR  72 630,00 0,00  72 630,00 Total DE: EUR  147 029,05 0,00  147 029,05 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Certification 2015 Errors detected in the re-performance of OTSC in the EAGF IACS population ONE OFF EUR  3 163,98 0,00  3 163,98 Certification 2012 Lack of appropriate reaction by DAFA in relation to the company evading the controls ONE OFF EUR  182 151,60 0,00  182 151,60 Total DK: EUR  185 315,58 0,00  185 315,58 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Recoveries 2008 Amounts not traced back in the authorities' declaration of payments ONE OFF EUR  57 499,79 0,00  57 499,79 Recoveries 2009 Amounts not traced back in the authorities' declaration of payments ONE OFF EUR  57 499,79 0,00  57 499,79 Recoveries 2010 Amounts not traced back in the authorities' declaration of payments ONE OFF EUR  452 132,84 0,00  452 132,84 Recoveries 2011 Amounts not traced back in the authorities' declaration of payments ONE OFF EUR 8 118,38 0,00 8 118,38 Recoveries 2012 Amounts not traced back in the authorities' declaration of payments ONE OFF EUR 0,01 0,00 0,01 Cross Compliance 2012 Deficiencies in the effectiveness of OTSC, partial coverage of 7 SMRs, incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2011 FLAT RATE 5,00 % EUR  4 552 942,45  821,75  4 552 120,70 Cross Compliance 2013 Deficiencies in the effectiveness of OTSC, partial coverage of 7 SMRs, incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2011 FLAT RATE 5,00 % EUR  1 537,30 0,00  1 537,30 Cross Compliance 2011 Deficiencies in the effectiveness of OTSC, partial coverage of 7 SMRs, incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2012 FLAT RATE 5,00 % EUR  3 172,88  0,06  3 172,82 Cross Compliance 2013 Deficiencies in the effectiveness of OTSC, partial coverage of 7 SMRs, incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2012 FLAT RATE 5,00 % EUR  4 507 539,72  84 158,35  4 423 381,37 Fruit and Vegetables  Operational Programmes 2008 Environmental Management of Packaging (EMP) FLAT RATE 5,00 % EUR  10 582,61  10 396,61  186,00 Fruit and Vegetables  Operational Programmes 2009 Environmental Management of Packaging (EMP) FLAT RATE 5,00 % EUR  850 590,17  813 343,56  37 246,61 Fruit and Vegetables  Operational Programmes 2010 Environmental Management of Packaging (EMP) FLAT RATE 5,00 % EUR  9 872,42  8 618,07  1 254,35 Fruit and Vegetables  Operational Programmes 2011 Environmental Management of Packaging (EMP) FLAT RATE 5,00 % EUR  2 382,39  2 266,08  116,31 Fruit and Vegetables  Operational Programmes 2012 Environmental Management of Packaging (EMP) FLAT RATE 5,00 % EUR  343,30 0,00  343,30 Certification 2014 Extrapolated error for EAGF non-IACS population ONE OFF EUR  830,81 0,00  830,81 Cross Compliance 2014 Incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2013 ONE OFF EUR  688 407,59  30 146,05  658 261,54 Certification 2014 Known error identified in the EAGF IACS population. SPS ONE OFF EUR  353 214,35  1 807,35  351 407,00 Certification 2012 Non-eligible sugar restructuring aid ONE OFF EUR  1 361 413,12  5 268,22  1 356 144,90 Fruit and Vegetables  Operational programmes incl withdrawals 2009 Undue aid payments for leasing arrangements ONE OFF 0,00 % EUR  13 336,00  3 289,74  10 046,26 Fruit and Vegetables  Operational Programmes 2009 Weaknesses in eligibility of expenditure ONE OFF EUR  29 641,68  1 870,43  27 771,25 Fruit and Vegetables  Operational Programmes 2011 Weaknesses in eligibility of expenditure ONE OFF EUR  92 471,27  558,53  91 912,74 _Recoveries 2008 Weaknesses in managing irregularities ONE OFF 0,00 % EUR  90 579,48 0,00  90 579,48 _Recoveries 2009 Weaknesses in managing irregularities ONE OFF 0,00 % EUR  91 063,44 0,00  91 063,44 _Recoveries 2010 Weaknesses in managing irregularities ONE OFF 0,00 % EUR  412 867,62 0,00  412 867,62 _Recoveries 2011 Weaknesses in managing irregularities ONE OFF 0,00 % EUR  59 631,00 0,00  59 631,00 _Recoveries 2012 Weaknesses in managing irregularities ONE OFF 0,00 % EUR  16 835,39 0,00  16 835,39 Fruit and Vegetables  Operational programmes incl withdrawals 2009 Weaknesses in the control system for the recognition of producer organisations ONE OFF 0,00 % EUR  280 031,76  1 691,39  278 340,37 Fruit and Vegetables  Operational programmes incl withdrawals 2009 Weaknesses in programme approval/authorisation of expenditure and Weaknesses in establishing standard flat rates for environmental actions. OP 2008 & 2009 FLAT RATE 5,00 % EUR  57 063,20  29 708,57  27 354,63 Fruit and Vegetables  Operational programmes incl withdrawals 2010 Weaknesses in programme approval/authorisation of expenditure and Weaknesses in establishing standard flat rates for environmental actions. OP 2008 & 2009 FLAT RATE 5,00 % EUR  300 020,04  273 601,71  26 418,33 Fruit and Vegetables  Operational Programmes 2011 Weaknesses in programme approval/authorisation of expenditure and Weaknesses in establishing standard flat rates for environmental actions. OP 2010, 2011 & 2012 FLAT RATE 5,00 % EUR  205 226,38  205 226,38 0,00 Fruit and Vegetables  Operational Programmes 2012 Weaknesses in programme approval/authorisation of expenditure and Weaknesses in establishing standard flat rates for environmental actions. OP 2010, 2011 & 2012 FLAT RATE 5,00 % EUR  193 521,83 0,00  193 521,83 Fruit and Vegetables  Operational Programmes 2013 Weaknesses in programme approval/authorisation of expenditure and Weaknesses in establishing standard flat rates for environmental actions. OP 2010, 2011 & 2012 FLAT RATE 5,00 % EUR  245 200,53 0,00  245 200,53 Fruit and Vegetables  Operational programmes incl withdrawals 2014 Weaknesses in programme approval/authorisation of expenditure and Weaknesses in establishing standard flat rates for environmental actions. OP 2013 FLAT RATE 5,00 % EUR  323 602,75 0,00  323 602,75 Fruit and Vegetables  Operational programmes incl withdrawals 2009 Weaknesses in programme approval/authorisation of expenditure and weaknesses in establishing standard flat rates for environmental actions FLAT RATE 5,00 % EUR  652 299,20  180 687,65  471 611,55 Fruit and Vegetables  Operational programmes incl withdrawals 2010 Weaknesses in programme approval/authorisation of expenditure and weaknesses in establishing standard flat rates for environmental actions FLAT RATE 5,00 % EUR  718 821,45  88 990,15  629 831,30 Fruit and Vegetables  Operational programmes incl withdrawals 2011 Weaknesses in programme approval/authorisation of expenditure and weaknesses in establishing standard flat rates for environmental actions FLAT RATE 5,00 % EUR  771 482,90  93 881,68  677 601,22 Fruit and Vegetables  Operational programmes incl withdrawals 2012 Weaknesses in programme approval/authorisation of expenditure and weaknesses in establishing standard flat rates for environmental actions FLAT RATE 5,00 % EUR  14 516,85 0,00  14 516,85 Fruit and Vegetables  Operational programmes incl withdrawals 2008 Weaknesses in the management of the risk of double funding FLAT RATE 2,00 % EUR  668 667,53  588 156,44  80 511,09 Fruit and Vegetables  Operational programmes incl withdrawals 2009 Weaknesses in the management of the risk of double funding FLAT RATE 2,00 % EUR  680 158,12  237 238,19  442 919,93 Fruit and Vegetables  Operational programmes incl withdrawals 2010 Weaknesses in the management of the risk of double funding FLAT RATE 2,00 % EUR  736 610,85  91 366,47  645 244,38 Fruit and Vegetables  Operational programmes incl withdrawals 2011 Weaknesses in the management of the risk of double funding FLAT RATE 2,00 % EUR  718 697,92  127 039,32  591 658,60 Fruit and Vegetables  Operational programmes incl withdrawals 2012 Weaknesses in the management of the risk of double funding FLAT RATE 2,00 % EUR  706 338,24  26 251,74  680 086,50 Fruit and Vegetables  Operational programmes incl withdrawals 2013 Weaknesses in the management of the risk of double funding FLAT RATE 2,00 % EUR  599 782,11  23 254,76  576 527,35 Total ES: EUR  21 580 310,68  2 929 639,25  18 650 671,43 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Irregularities 2010 Case n °DAJ2/DPO8492 ONE OFF EUR  26 750 942,00 0,00  26 750 942,00 Irregularities 2010 Case n °GXHP200700062 ONE OFF EUR  2 920,03 0,00  2 920,03 Irregularities 2010 Case n ° LAIT 02836/TR410759 ONE OFF EUR  144 027,14 0,00  144 027,14 Irregularities 2010 Case n °OINP201180010 ONE OFF EUR  38 302,46 0,00  38 302,46 Irregularities 2010 Case n °TR2001008 ONE OFF EUR  50 253,13 0,00  50 253,13 Irregularities 2010 Case n °TR451024 ONE OFF EUR  2 960 918,36 0,00  2 960 918,36 Irregularities 2010 Cases escaping the application of the 50/50 rule due to their late evaluation ONE OFF EUR  9 569,59 0,00  9 569,59 Irregularities 2010 Cases not reported in the Annex III table or reported with an improper PACA escaping the application of the 50/50 rule ONE OFF EUR  7 884,99 0,00  7 884,99 Irregularities 2010 interests not reported in the Annex III table, escaping the application of the 50/50 rule ONE OFF EUR  4 171 977,50 0,00  4 171 977,50 Irregularities 2015 Non respect of diligence pursuing to article 32(5) R. 1290/2005 ONE OFF EUR  1 402 884,37 0,00  1 402 884,37 Irregularities 2010 pre-debts not converted into debts within 1 year after the PACA ONE OFF EUR  10 853 421,42 0,00  10 853 421,42 Irregularities 2010 Unvalued debts, escaping the application of the 50/50 rule ONE OFF EUR  6 653,47 0,00  6 653,47 Promotion Measures 2010 weakness in the control of the selection of the implementing body (competitive procedure not adequate) FLAT RATE 25,00 % EUR  205 820,79 0,00  205 820,79 Promotion Measures 2011 weakness in the control of the selection of the implementing body (competitive procedure not adequate) FLAT RATE 25,00 % EUR  239 784,46 0,00  239 784,46 Promotion Measures 2012 weakness in the control of the selection of the implementing body (competitive procedure not adequate) FLAT RATE 25,00 % EUR  219 122,42 0,00  219 122,42 Promotion Measures 2013 weakness in the control of the selection of the implementing body (competitive procedure not adequate) FLAT RATE 25,00 % EUR  40 407,41 0,00  40 407,41 Total FR: EUR  47 104 889,54 0,00  47 104 889,54 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Certification 2012 Adjustments regarding the reimbursements to the Paying Agency ONE OFF EUR  10 766,00  236,42  10 529,58 Decoupled Direct Aids 2014 Lack of retroactive recoveries claim years 2013 and 2014, Art.80 of R.1122/2009 ONE OFF EUR  819 832,00 0,00  819 832,00 Total GB: EUR  830 598,00  236,42  830 361,58 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Cross Compliance 2013 Application of tolerance for animal identification, no evaluation of minor non-compliances, leniency in the sanctioning system, grace period for replacing ear tags, CY2012 ONE OFF EUR  345 104,16 0,00  345 104,16 Wine  Investment 2013 Deficiency of control on the eligibility criteria of the investment FLAT RATE 5,00 % EUR  141 511,53 0,00  141 511,53 Wine  Investment 2014 Deficiency of control on the eligibility criteria of the investment FLAT RATE 5,00 % EUR  132 732,62 0,00  132 732,62 Wine  Investment 2015 Deficiency of control on the eligibility criteria of the investment FLAT RATE 5,00 % EUR  65 771,82 0,00  65 771,82 Decoupled Direct Aids 2012 lack of retroactive procedure 2008  2013 ONE OFF EUR  27 454 967,41 0,00  27 454 967,41 Decoupled Direct Aids 2013 lack of retroactive procedure 2008  2013 ONE OFF EUR  1 205 419,21 0,00  1 205 419,21 Cross Compliance 2014 No evaluation of minor non-compliances, leniency in the sanctioning system, grace period for replacing ear tags, CY2013 ONE OFF EUR  85 272,17 0,00  85 272,17 Cross Compliance 2015 No evaluation of minor non-compliances, leniency in the sanctioning system, grace period for replacing ear tags, CY2014 ONE OFF EUR  47 840,41 0,00  47 840,41 Decoupled Direct Aids 2012 Parcel identification for claim years 2011 and 2012 ONE OFF EUR  7 473,33 0,00  7 473,33 Decoupled Direct Aids 2013 Parcel identification for claim years 2011 and 2012 ONE OFF EUR  7 473,32 0,00  7 473,32 Decoupled Direct Aids 2012 Deficiencies in risk analysis, claim years 2011, 2012 and 2013 ONE OFF EUR  7 038 944,95 0,00  7 038 944,95 Decoupled Direct Aids 2013 Deficiencies in risk analysis, claim years 2011, 2012 and 2013 ONE OFF EUR  3 371 318,84 0,00  3 371 318,84 Decoupled Direct Aids 2014 Deficiencies in risk analysis, claim years 2011, 2012 and 2013 ONE OFF EUR  1 348 980,52 0,00  1 348 980,52 Decoupled Direct Aids 2013 Deficiencies in risk analysis, claim years 2012 and 2013 ONE OFF EUR  7 038 944,95 0,00  7 038 944,95 Decoupled Direct Aids 2014 Deficiencies in risk analysis, claim years 2012 and 2013 ONE OFF EUR  10 410 263,79 0,00  10 410 263,79 Total HU: EUR  58 702 019,03 0,00  58 702 019,03 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Certification 2013 20 % recovery costs discounted too late ONE OFF EUR  65 518,44 0,00  65 518,44 School Fruit Scheme 2012 Absence of checks in communication costs FLAT RATE 10,00 % EUR  54 596,43 0,00  54 596,43 School Fruit Scheme 2013 Absence of checks in communication costs FLAT RATE 10,00 % EUR  43 039,98 0,00  43 039,98 School Fruit Scheme 2014 Absence of checks in communication costs FLAT RATE 10,00 % EUR  56 718,12 0,00  56 718,12 Wine  Restructuring 2012 Failure to apply properly the control established by Article 79 of Regulation (EC) No 555/2008 FLAT RATE 2,00 % EUR  851,44 0,00  851,44 Wine  Restructuring 2013 Failure to apply properly the control established by Article 79 of Regulation (EC) No 555/2008 FLAT RATE 2,00 % EUR  354 700,47 0,00  354 700,47 Wine  Restructuring 2014 Failure to apply properly the control established by Article 79 of Regulation (EC) No 555/2008 FLAT RATE 2,00 % EUR  360 360,05 0,00  360 360,05 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Incorrect application of reductions ONE OFF EUR  6 558,38 0,00  6 558,38 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Incorrect calculation of reductions ONE OFF EUR  334,77 0,00  334,77 School Fruit Scheme 2012 Non compliance with public procurement provisions FLAT RATE 25,00 % EUR  4 170 834,38 0,00  4 170 834,38 School Fruit Scheme 2013 Non compliance with public procurement provisions FLAT RATE 25,00 % EUR  4 779 213,02 0,00  4 779 213,02 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Payment of ineligible animals ONE OFF EUR  935,59 0,00  935,59 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Payment of ineligible animals ONE OFF EUR  1 139,51 0,00  1 139,51 Certification 2013 problem to respect aids payment within five working days ONE OFF EUR  37 986,20 0,00  37 986,20 Other Direct Aid  Article 68-72 of Reg.73/2009 2012 Rate of on-the-spot checks and size of the sample for on-the-spot checks not respected FLAT RATE 5,00 % EUR  2 035 878,67  6 474,85  2 029 403,82 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Rate of on-the-spot checks and size of the sample for on-the-spot checks not respected FLAT RATE 2,00 % EUR  366 823,40  29,48  366 793,92 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Rate of on-the-spot checks and size of the sample for on-the-spot checks not respected FLAT RATE 2,00 % EUR  360 765,32 0,00  360 765,32 Total IT: EUR  12 696 254,17  6 504,33  12 689 749,84 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Irregularities 2010 No recovery action taken by Dutch authorities as regarding irregularity detected in an OLAF investigation in 2000. ONE OFF EUR  424 837,90 0,00  424 837,90 Total NL: EUR  424 837,90 0,00  424 837,90 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Certification 2013 Cases for which the PA decided not to pursue a recovery ONE OFF EUR  11 155,11 0,00  11 155,11 Fruit and Vegetables  Pre-recognised Producer Groups 2012 Weaknesses in key controls, especially as regards checks on recognition plans and on recognition criteria FLAT RATE 25,00 % EUR  64 974 750,82  25 989 900,32  38 984 850,50 Fruit and Vegetables  Pre-recognised Producer Groups 2013 Weaknesses in key controls, especially as regards checks on recognition plans and on recognition criteria FLAT RATE 25,00 % EUR  76 816 098,12 0,00  76 816 098,12 Total PL: EUR  141 802 004,05  25 989 900,32  115 812 103,73 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Other Direct Aid  POSEI 2012 Normal inspection activity was funded from the technical assistance heading of the POSEI sub-programme for the Azores ONE OFF EUR  460 202,73 0,00  460 202,73 Other Direct Aid  POSEI 2013 Normal inspection activity was funded from the technical assistance heading of the POSEI sub-programme for the Azores ONE OFF EUR  200 000,00 0,00  200 000,00 Food Aid within the Community 2010 weakness of a key control for follow up of controls (stock accounting) from 1.9.2010 to the end of most deprived programme 2010 FLAT RATE 2,00 % EUR  390 318,22 0,00  390 318,22 Food Aid within the Community 2011 weakness of a key control for follow up of controls (stock accounting) from 1.9.2010 to the end of most deprived programme 2010 FLAT RATE 2,00 % EUR  374 320,14 0,00  374 320,14 Food Aid within the Community 2012 weakness of a key control for follow up of controls (stock accounting) from 1.9.2010 to the end of most deprived programme 2010 FLAT RATE 2,00 % EUR  381 406,97 0,00  381 406,97 Total PT: EUR  1 806 248,06 0,00  1 806 248,06 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Cross Compliance 2011 Absence of risk analysis for animal identification SMRs, SMR1 and 5 not checked for all farmers, no specific criteria for the selection of the parcel during OTSC, CY2012 FLAT RATE 2,00 % EUR  21 404,36  25,22  21 379,14 Cross Compliance 2012 Absence of risk analysis for animal identification SMRs, SMR1 and 5 not checked for all farmers, no specific criteria for the selection of the parcel during OTSC, CY2012 FLAT RATE 2,00 % EUR  14 469,30  19,41  14 449,89 Cross Compliance 2013 Absence of risk analysis for animal identification SMRs, SMR1 and 5 not checked for all farmers, no specific criteria for the selection of the parcel during OTSC, CY2012 FLAT RATE 2,00 % EUR  651 591,27  874,73  650 716,54 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Animals not in the herd register ONE OFF EUR  1 121,04 0,00  1 121,04 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Animals not in the herd register ONE OFF EUR  285,82 0,00  285,82 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Deficient on-the-spot checks FLAT RATE 5,00 % EUR  43 624,29 0,00  43 624,29 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Deficient on-the-spot checks FLAT RATE 5,00 % EUR  135 630,95 0,00  135 630,95 Other Direct Aid  Article 68-72 of Reg.73/2009 2015 Deficient on-the-spot checks FLAT RATE 5,00 % EUR  237 720,00 0,00  237 720,00 Certification 2010 error in the debt management system FY2010 EAGF ONE OFF EUR  2 776,25 0,00  2 776,25 Certification 2011 error in the debt management system FY2011 EAGF ONE OFF EUR  1 261,10 0,00  1 261,10 Scrutiny of transactions 2010 Weaknesses in administrative framework and insufficient quality of scrutiny FY 2010 FLAT RATE 0,50 % EUR  49 843,71 0,00  49 843,71 Scrutiny of transactions 2011 Weaknesses in administrative framework and insufficient quality of scrutiny FY 2011 FLAT RATE 0,50 % EUR  239 834,11 0,00  239 834,11 Scrutiny of transactions 2012 Weaknesses in administrative framework and insufficient quality of scrutiny FY 2012 FLAT RATE 0,50 % EUR  55 896,10 0,00  55 896,10 Total RO: EUR  1 455 458,30  919,36  1 454 538,94 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Fruit and Vegetables  Operational Programmes 2010 unduly recognition ONE OFF 0,00 % EUR  451 853,95 0,00  451 853,95 Fruit and Vegetables  Operational Programmes 2011 unduly recognition ONE OFF 0,00 % EUR  349 305,95 0,00  349 305,95 Fruit and Vegetables  Operational Programmes 2010 weaknesses in key controls FLAT RATE 5,00 % EUR  27 794,70  7 638,10  20 156,60 Fruit and Vegetables  Operational Programmes 2010 weaknesses in key controls FLAT RATE 10,00 % EUR  383 072,07  29 585,26  353 486,81 Fruit and Vegetables  Operational Programmes 2011 weaknesses in key controls FLAT RATE 5,00 % EUR  117 435,73  17 465,30  99 970,43 Total SE: EUR  1 329 462,40  54 688,66  1 274 773,74 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SI Cross Compliance 2013 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2012 FLAT RATE 2,00 % EUR  1 590,84 0,00  1 590,84 Cross Compliance 2014 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2012 FLAT RATE 2,00 % EUR  19,96 0,00  19,96 Cross Compliance 2014 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2013 FLAT RATE 2,00 % EUR  280 043,67 0,00  280 043,67 Cross Compliance 2013 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2014 FLAT RATE 2,00 % EUR  8 439,51 0,00  8 439,51 Cross Compliance 2015 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2014 FLAT RATE 2,00 % EUR  271 939,48  68,42  271 871,06 Total SI: EUR  562 033,46  68,42  561 965,04 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SK Cross Compliance 2012 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2011 FLAT RATE 5,00 % EUR  1 591 159,40  8 695,79  1 582 463,61 Cross Compliance 2013 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2011 FLAT RATE 5,00 % EUR  2 181,65  11,91  2 169,74 Cross Compliance 2014 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2011 FLAT RATE 5,00 % EUR  734,05 0,00  734,05 Cross Compliance 2011 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2012 FLAT RATE 5,00 % EUR  2 995,21 0,00  2 995,21 Cross Compliance 2012 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2012 FLAT RATE 5,00 % EUR  534,75 0,00  534,75 Cross Compliance 2013 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2012 FLAT RATE 5,00 % EUR  1 764 473,62 0,00  1 764 473,62 Cross Compliance 2014 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2012 FLAT RATE 5,00 % EUR  798,08 0,00  798,08 Cross Compliance 2012 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2013 FLAT RATE 5,00 % EUR  965,25 0,00  965,25 Cross Compliance 2013 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2013 FLAT RATE 5,00 % EUR  985,39 0,00  985,39 Cross Compliance 2014 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2013 FLAT RATE 2,00 % EUR  740 795,43 0,00  740 795,43 Total SK: EUR  4 105 622,83  8 707,70  4 096 915,13 Currency Amount Deductions Financial Impact EUR  303 063 043,74  29 516 613,25  273 546 430,49 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Certification 2014 Known error for EAFRD IACS population ONE OFF EUR  24 230,01  48,86  24 181,15 Certification 2014 MLE for the EAFRD non-IACS population ONE OFF EUR  123 429,41 0,00  123 429,41 Certification 2014 MLE for the EAFRD IACS population ONE OFF EUR  110 788,10  223,42  110 564,68 Cross Compliance 2013 Limited scope of checks of SMRs 1, 2, 4 and 5  No follow-up of minor non-compliances  Deficient risk analysis for checks by veterinary services  CY 2012 FLAT RATE 2,00 % EUR  19 570,41 0,00  19 570,41 Cross Compliance 2014 Limited scope of checks of SMRs 1, 2, 4 and 5  No follow-up of minor non-compliances  Deficient risk analysis for checks by veterinary services  CY 2012 FLAT RATE 2,00 % EUR 280,00 0,00 280,00 Cross Compliance 2013 Limited scope of checks of SMRs 1, 2, 4 and 5  No follow-up of minor non-compliances  Deficient risk analysis for checks by veterinary services  CY 2013 FLAT RATE 2,00 % EUR 1,07 0,00 1,07 Cross Compliance 2014 Limited scope of checks of SMRs 1, 2, 4 and 5  No follow-up of minor non-compliances  Deficient risk analysis for checks by veterinary services  CY 2013 FLAT RATE 2,00 % EUR  16 006,55 0,00  16 006,55 Total BE: EUR  293 743,41  272,28  293 471,13 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Rural Development EAFRD Axis 1  Measures with flat rate support 2015 Lack of checks on requirement for semi-subsistence holdings to market part of their output FLAT RATE 10,00 % EUR  187 091,42 0,00  187 091,42 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 Lack of checks on requirement for semi-subsistence holdings to market part of their output FLAT RATE 10,00 % EUR  365 906,63 0,00  365 906,63 Rural Development EAFRD Axis 1  Measures with flat rate support 2014 Lack of checks on requirement for semi-subsistence holdings to market part of their output FLAT RATE 10,00 % EUR  812 405,82 0,00  812 405,82 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Preferential sales price of electricity not included in the check against double financing ONE OFF EUR  436 311,22 0,00  436 311,22 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Preferential sales price of electricity not included in the check against double financing ONE OFF EUR  3 218 840,38 0,00  3 218 840,38 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Preferential sales price of electricity not included in the check against double financing ONE OFF EUR  1 121 595,00 0,00  1 121 595,00 Total BG: EUR  6 142 150,47 0,00  6 142 150,47 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2013 Financial errors identified by the Certification Body ONE OFF EUR  977,11 0,00  977,11 Certification 2014 Financial errors identified by the Certification Body ONE OFF EUR  708,76 0,00  708,76 Certification 2012 Financial errors identified by the CB ONE OFF EUR  496,49 0,00  496,49 Total DE: EUR  2 182,36 0,00  2 182,36 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Certification 2012 EAFRD MLE ONE OFF EUR  1 001 809,47  307 761,24  694 048,23 Certification 2014 Error detected in the re-performance of OTSC in the EAFRD non-IACS population ONE OFF EUR  2,01 0,00  2,01 Certification 2014 Errors detected in the re-performance of OTSC in the EAFRD IACS population ONE OFF EUR  93,35 0,00  93,35 Certification 2013 Financial errors identified in the compliance testing for the EAFRD non-IACS population ONE OFF EUR  126,37  3,35  123,02 Certification 2013 MLE for the EAFRD non-IACS population ONE OFF EUR  837 801,30  15 027,43  822 773,87 Certification 2014 MLE in the EAFRD non-IACS population ONE OFF EUR  193 310,80  4 445,75  188 865,05 Certification 2012 Not recovered financial errors from FY2012 ONE OFF EUR  105,59  0,63  104,96 Total DK: EUR  2 033 248,89  327 238,40  1 706 010,49 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Cross Compliance 2012 Deficiencies in the effectiveness of OTSC, partial coverage of 7 SMRs, incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2011 FLAT RATE 5,00 % EUR  218 631,80 0,00  218 631,80 Cross Compliance 2013 Deficiencies in the effectiveness of OTSC, partial coverage of 7 SMRs, incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2011 FLAT RATE 5,00 % EUR  43 203,42 0,00  43 203,42 Cross Compliance 2012 Deficiencies in the effectiveness of OTSC, partial coverage of 7 SMRs, incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2012 FLAT RATE 5,00 % EUR  5,43 0,00  5,43 Cross Compliance 2013 Deficiencies in the effectiveness of OTSC, partial coverage of 7 SMRs, incorrect treatment of late notification and of missing ear tags (SMR7 and 8), CY 2012 FLAT RATE 5,00 % EUR  171 297,45 0,00  171 297,45 Certification 2013 EAFRD non-IACS population outstanding corrections from previous years. ONE OFF EUR  13 337,67  13 324,84  12,83 Certification 2013 Errors identified in the substantive testing of EAFRD non-IACS population. MLE. ONE OFF EUR  110 102,63  4 469,05  105 633,58 Certification 2012 Extrapolated error for EAFRD non-IACS population ONE OFF EUR  2 532 066,96  494 665,62  2 037 401,34 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 M125: the controls on the eligibility of the projects under M125 not satisfactory FLAT RATE 10,00 % EUR  5 995,99 0,00  5 995,99 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 M125: the controls on the eligibility of the projects under M125 not satisfactory FLAT RATE 10,00 % EUR  227 944,41 0,00  227 944,41 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 10,00 % EUR  2 758,71  1 090,07  1 668,64 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 5,00 % EUR  5 565,88 0,00  5 565,88 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 10,00 % EUR  397 882,31 0,00  397 882,31 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 5,00 % EUR  11 170,64 0,00  11 170,64 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 10,00 % EUR  1 528 198,12 0,00  1 528 198,12 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 5,00 % EUR  91 853,90 0,00  91 853,90 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 10,00 % EUR  1 574 201,32 0,00  1 574 201,32 Rural Development EAFRD Investment  private beneficiaries 2014 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 5,00 % EUR  51 302,36 0,00  51 302,36 Rural Development EAFRD Investment  private beneficiaries 2014 Weaknesses in M 123: selection criteria; costs reasonableness assessment; verification of the SME criteria FLAT RATE 10,00 % EUR  1 022 883,10 0,00  1 022 883,10 Total ES: EUR  8 008 402,10  513 549,58  7 494 852,52 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FI Rural Development EAFRD Axis 4 LEADER (2007-2013) 2012 Weakness in verification of the reasonableness of costs in Measure 413 FLAT RATE 5,00 % EUR  166 858,19 0,00  166 858,19 Total FI: EUR  166 858,19 0,00  166 858,19 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Rural Development EAFRD Axis 4 LEADER (2007-2013) 2013 Lack of appropriate checks on double financing (key control) ONE OFF EUR  3 008,34 0,00  3 008,34 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2013 Lack of appropriate checks on the eligibility of the costs of the operation (key control) ONE OFF EUR  204 505,57 0,00  204 505,57 Total GB: EUR  207 513,91 0,00  207 513,91 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IE Certification 2014 Known errors identified in the EAFRD IACS population ONE OFF EUR  4 006,11 0,00  4 006,11 Certification 2014 Known errors identified in the EAFRD Non IACS population ONE OFF EUR  7 553,44  62,31  7 491,13 Total IE: EUR  11 559,55  62,31  11 497,24 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Number of errors in the files resulting from a weak control system. FLAT RATE 5,00 % EUR  322 955,33  119 880,04  203 075,29 Rural Development EAFRD Axis 1+3  others (2007-2013) 2012 Number of errors in the files resulting from a weak control system. ONE OFF EUR  17 259,86 0,00  17 259,86 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Number of errors in the files resulting from a weak control system. FLAT RATE 5,00 % EUR  1 048 678,11  105 713,76  942 964,35 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Number of errors in the files resulting from a weak control system. FLAT RATE 5,00 % EUR  1 610 347,46  8 580,00  1 601 767,46 Rural Development EAFRD Axis 1 (2007-2013) 2007 On-the-spot checks risk analysis not properly updated FLAT RATE 2,00 % EUR  9 065,98  1 091,16  7 974,82 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2008 On-the-spot checks risk analysis not properly updated FLAT RATE 2,00 % EUR  407,39 0,00  407,39 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 On-the-spot checks risk analysis not properly updated FLAT RATE 2,00 % EUR  4 029,20  588,01  3 441,19 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 On-the-spot checks risk analysis not properly updated FLAT RATE 2,00 % EUR  45 823,63  2 648,46  43 175,17 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 On-the-spot checks risk analysis not properly updated FLAT RATE 2,00 % EUR  93 330,46  3 893,24  89 437,22 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 On-the-spot checks risk analysis not properly updated FLAT RATE 2,00 % EUR  320 482,97  25 971,96  294 511,01 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 On-the-spot checks risk analysis not properly updated FLAT RATE 2,00 % EUR  424 992,50  47 702,52  377 289,98 Rural Development EAFRD Investment  private beneficiaries 2014 On-the-spot checks risk analysis not properly updated FLAT RATE 2,00 % EUR  178 543,97  21 276,84  157 267,13 Rural Development EAFRD Axis 1 (2007-2013) 2007 Reasonableness of the costs not properly assessed FLAT RATE 5,00 % EUR  2 727,89 0,00  2 727,89 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 Reasonableness of the costs not properly assessed FLAT RATE 5,00 % EUR  1 470,04 0,00  1 470,04 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Reasonableness of the costs not properly assessed FLAT RATE 5,00 % EUR  6 621,14 0,00  6 621,14 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Reasonableness of the costs not properly assessed FLAT RATE 5,00 % EUR  9 733,10 0,00  9 733,10 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Reasonableness of the costs not properly assessed FLAT RATE 5,00 % EUR  64 929,91 0,00  64 929,91 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Reasonableness of the costs not properly assessed FLAT RATE 5,00 % EUR  119 256,29 0,00  119 256,29 Rural Development EAFRD Investment  private beneficiaries 2014 Reasonableness of the costs not properly assessed FLAT RATE 5,00 % EUR  53 192,08 0,00  53 192,08 Total IT: EUR  4 333 847,31  337 345,99  3 996 501,32 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact MT Certification 2014 Financial errors detected in the' compliance testing of the EAFRD Non-IACS population and known errors in the Advances & Securities of the EAFRD expenditure. ONE OFF EUR  73 406,00 0,00  73 406,00 Total MT: EUR  73 406,00 0,00  73 406,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Exclude expenditure due to lack of procurement procedure ONE OFF EUR  85 000,00 0,00  85 000,00 Rural Development EAFRD Investment  public beneficiaries 2014 Weaknesses in the checks of the procurement correction based on the recalculation of the error rate EXTRAPOLATED 0,81 % EUR  105 036,34 0,00  105 036,34 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Weaknesses in the checks of the public procurement, based on the recalculation of the error rate EXTRAPOLATED 0,81 % EUR  116 704,26  328,69  116 375,57 Rural Development EAFRD Investment  public beneficiaries 2014 Weaknesses in the checks of the reasonableness of the cost correction applied on 52,26 % of the expenditure FLAT RATE 5,00 % EUR  709 760,04 0,00  709 760,04 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Weaknesses in the checks of the reasonableness of the costs, correction applied on 52,26 % of the expenditure FLAT RATE 5,00 % EUR  788 603,51  2 221,05  786 382,46 Total NL: EUR  1 805 104,15  2 549,74  1 802 554,41 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Rural Development EAFRD Investment  private beneficiaries 2010 Insufficient assessment of the reasonableness of the investment costs FLAT RATE 5,00 % EUR  278 756,48 0,00  278 756,48 Rural Development EAFRD Investment  private beneficiaries 2011 Insufficient assessment of the reasonableness of the investment costs FLAT RATE 5,00 % EUR  757 851,45  271 077,60  486 773,85 Rural Development EAFRD Investment  private beneficiaries 2012 Insufficient assessment of the reasonableness of the investment costs FLAT RATE 5,00 % EUR  419 869,93  55 060,96  364 808,97 Rural Development EAFRD Investment  private beneficiaries 2013 Insufficient assessment of the reasonableness of the investment costs FLAT RATE 5,00 % EUR  324 408,44 0,00  324 408,44 Rural Development EAFRD Investment  private beneficiaries 2014 Insufficient assessment of the reasonableness of the investment costs FLAT RATE 5,00 % EUR  209 924,00 0,00  209 924,00 Total PT: EUR  1 990 810,30  326 138,56  1 664 671,74 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Cross Compliance 2013 Absence of risk analysis for animal identification SMRs, SMR1 and 5 not checked for all farmers, no specific criteria for the selection of the parcel during OTSC, CY2012 FLAT RATE 2,00 % EUR  97 630,09 0,00  97 630,09 Certification 2010 MLE EAFRD Non-IACS population FY2010 ONE OFF EUR  4 653 241,82  275 778,82  4 377 463,00 Certification 2011 MLE EAFRD Non-IACS population FY2011 ONE OFF EUR  3 210 679,11  267 668,25  2 943 010,86 Cross Compliance 2012 No control of the minimum requirement for the use of plant protection products and inefficient control of the minimum requirement for the use of fertilisers, CY2011 FLAT RATE 5,00 % EUR  887 541,50 0,00  887 541,50 Cross Compliance 2013 No control of the minimum requirement for the use of plant protection products and inefficient control of the minimum requirement for the use of fertilisers, CY2011 FLAT RATE 5,00 % EUR  24 239,06 0,00  24 239,06 Cross Compliance 2013 No control of the minimum requirement for the use of plant protection products and inefficient control of the minimum requirement for the use of fertilisers, CY2012 FLAT RATE 5,00 % EUR  950 060,57 0,00  950 060,57 Cross Compliance 2014 No control of the minimum requirement for the use of plant protection products and inefficient control of the minimum requirement for the use of fertilisers, CY2013 FLAT RATE 5,00 % EUR  390 637,48 0,00  390 637,48 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Non respect of 5 year commitment for AEM ONE OFF EUR  975 531,89  33 285,00  942 246,89 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Non respect of 5 year commitment for AEM ONE OFF EUR  1 798 686,77  89 934,34  1 708 752,43 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Non respect of 5 year commitment for AEM ONE OFF EUR  2 866 913,52  15 400,00  2 851 513,52 Rural Development EAFRD Axis 1+3  others (2007-2013) 2012 Weaknesses in: artificial conditions FLAT RATE 5,00 % EUR  148 810,96 0,00  148 810,96 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 Weaknesses in: artificial conditions and reasonableness of costs verification and selection criteria FLAT RATE 25,00 % EUR  11 702,85 0,00  11 702,85 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Weaknesses in: artificial conditions and reasonableness of costs verification and selection criteria FLAT RATE 25,00 % EUR  321 762,57 0,00  321 762,57 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Weaknesses in: artificial conditions and reasonableness of costs verification and selection criteria FLAT RATE 25,00 % EUR  14 714 299,52 0,00  14 714 299,52 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Weaknesses in: artificial conditions and reasonableness of costs verification and selection criteria FLAT RATE 25,00 % EUR  7 046 834,54 0,00  7 046 834,54 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Weaknesses in: artificial conditions and reasonableness of costs verification and selection criteria FLAT RATE 25,00 % EUR  5 791 393,96 0,00  5 791 393,96 Total RO: EUR  43 889 966,21  682 066,41  43 207 899,80 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SI Cross Compliance 2013 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2012 FLAT RATE 2,00 % EUR  63 628,41 0,00  63 628,41 Cross Compliance 2014 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2012 FLAT RATE 2,00 % EUR 151,64 0,00 151,64 Cross Compliance 2014 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2013 FLAT RATE 2,00 % EUR  135 503,29 0,00  135 503,29 Cross Compliance 2015 Weaknesses in the OTSC's of SMR 1, SMR 16, SMR 17, SMR 18 and the evaluation grid. CY 2014 FLAT RATE 2,00 % EUR  72 243,26 0,00  72 243,26 Total SI: EUR  271 223,32 0,00  271 223,32 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SK Certification 2014 Financial clearance, EAFRD Non-IACS population Most Likely Error ONE OFF EUR  697 749,56 0,00  697 749,56 Cross Compliance 2012 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2011 FLAT RATE 5,00 % EUR  540 903,88 0,00  540 903,88 Cross Compliance 2013 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2011 FLAT RATE 5,00 % EUR  4 718,01 0,00  4 718,01 Cross Compliance 2014 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2011 FLAT RATE 5,00 % EUR 41,95 0,00 41,95 Cross Compliance 2012 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2012 FLAT RATE 5,00 % EUR  24,22 0,00  24,22 Cross Compliance 2013 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2012 FLAT RATE 5,00 % EUR  538 813,81 0,00  538 813,81 Cross Compliance 2014 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2012 FLAT RATE 5,00 % EUR  1 195,01 0,00  1 195,01 Cross Compliance 2013 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2013 FLAT RATE 2,00 % EUR  17,66 0,00  17,66 Cross Compliance 2014 One GAEC not defined, inadequate control of several SMRs, leniency of the sanctioning system for animal identification, CY2013 FLAT RATE 2,00 % EUR  179 779,34 0,00  179 779,34 Total SK: EUR  1 963 159,54 0,00  1 963 159,54 Currency Amount Deductions Financial Impact EUR  71 193 175,71  2 189 223,27  69 003 952,44